            Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 1 of 29



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,
                                                   Magistrate No. 20-658M
                   v.

 MAKSIM BOIKO                                      UNDER SEAL
    a/k/a Maxim Boyko
    a/k/a “gangass”

                         AFFIDAVIT IN SUPPORT OF COMPLAINT

       I, Special Agent Samantha Shelnick, being first duly sworn, hereby depose and state as

follows:

                        INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent of the Federal Bureau of Investigation (FBI) and have been

so employed since March 2016. As an agent of the FBI, your Affiant has received training and

gained experience in interviewing and interrogation techniques, the execution of federal search

and seizure warrants, and the identification and collection of financial and computer-related

evidence. I am currently assigned to the FBI’s Pittsburgh Field Office. I have experience in the

investigation of computer intrusion and computer-related financial fraud, including those activities

involving violations of Title 18, United States Code, Section 1956(h) (Conspiracy to Commit

Money Laundering).

       2.      The information contained in this affidavit is based upon my personal knowledge,

knowledge obtained during my participation in this investigation, knowledge obtained from other

individuals, including my conversations with other law enforcement officers, knowledge obtained

from my review of documents, computer records, and other evidence related to this investigation,

and knowledge gained through my training and experience. Because this affidavit is submitted for

the limited purpose of establishing probable cause, I have not included every detail of every aspect
             Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 2 of 29



of the investigation. Rather, I have set forth only those facts that I believe are necessary to establish

probable cause. I have not, however, excluded any information known to me that would defeat a

determination of probable cause.

        3.      This Affidavit is submitted in support of an application for a criminal complaint

and arrest warrant for Maksim BOIKO (BOIKO). As set forth herein, there exists probable cause

to believe that from in or around 2015, the exact date being unknown, and continuing to the present,

in the Western District of Pennsylvania and elsewhere, the defendant Maksim BOIKO did

knowingly and intentionally conspire and agree with other persons known and unknown, to

commit money laundering in violation of Title 18, United States Code, Section 1956(h), that is:

                a. to knowingly conduct and attempt to conduct financial transactions
                   affecting interstate and foreign commerce, involving the proceeds of
                   specified unlawful activity, namely, computer fraud, in violation of Title
                   18, United States Code, Section 1030, wire fraud, in violation of Title 18,
                   United States Code, Section 1343, and bank fraud, in violation of Title 18,
                   United States Code, Section 1344, knowing that the transactions were
                   designed, in whole and in part, to conceal and disguise the nature, location,
                   source, ownership and control of the proceeds of said specified unlawful
                   activity, and that while conducting and attempting to conduct such financial
                   transactions knowing that the property involved in the financial transactions
                   represented the proceeds of some form of unlawful activity, in violation of
                   Title 18, United States Code, Section 1956(a)(1)(B)(i); and

                b. to knowingly transport, transmit, transfer, and attempt to transport, transmit,
                   and transfer monetary instruments and funds from a place in the United
                   States to and through a place outside the United States, knowing that the
                   monetary instruments and funds involved in the transportation,
                   transmission, and transfer represent the proceeds of some form of unlawful
                   activity, namely, computer fraud, in violation of Title 18, United States
                   Code, Section 1030, wire fraud, in violation of Title 18, United States Code,
                   Section 1343, and bank fraud, in violation of Title 18, United States Code,
                   Section 1344, and knowing that such transportation, transmission, and
                   transfer was designed, in whole and in part, to conceal and disguise the
                   nature, location, source, ownership and control of the proceeds of the
                   specified unlawful activity, contrary to the provisions of Title 18, United
                   States Code, Section 1956(a)(2)(B)(i).


                                                   2
            Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 3 of 29



                                      PROBABLE CAUSE

       4.       Maksim Boiko, aka Maxim Boyko, aka gangass, is a 29-year-old Russian National

who entered the United States via Miami, Florida with his wife on January 19, 2020.

       5.       Because he entered the country with $20,000 in U.S. currency, Boiko was

interviewed by U.S. Customs and Border Protection. In the interview, Boiko stated that his income

came from investments in Bitcoin and rental properties in Russia.

       6.       As explained below, the FBI has probable cause to believe that, contrary to these

assertions, Boiko is a significant cybercriminal who launders money for other cybercriminals

through: (1) providing other cybercriminals with access to criminally controlled bank accounts for

the purpose of receiving and laundering funds stolen from victims’ online bank accounts; and (2)

converting criminally-derived funds from fiat currency into electronic currency, such as Bitcoin.

                                Evidence of Unexplained Wealth

       7.       In addition to entering the U.S. with $20,000 in U.S. currency on January 19, 2020,

Boiko’s Instagram social media and Apple iCloud accounts include photographs of him with

substantial sums of U.S. and foreign currencies dating back as far as 2015. The photographs

immediately below, which are evidence of Boiko’s unexplained wealth, are inconsistent with the

practices of a legitimate business operation and are consistent with the allegations set forth herein

that Boiko has engaged in illegal money laundering activities with significant cybercriminals for

the past several years. Immediately below is a photograph of Boiko (identified by his distinct arm

tattoos) holding a large sum of U.S. currency that was posted to Boiko’s Instagram account on

May 13, 2017.




                                                 3
            Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 4 of 29




Immediately below is a photograph of Boiko that was posted to his Instagram account on March

24, 2016.




                                             4
         Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 5 of 29



Immediately below is a photograph of Boiko posted to his Instagram account on December 17,

2015.




Immediately below is a photograph of Boiko taken on May 28, 2017 that was discovered in a

court-authorized search of Boiko’s Apple iCloud account.




                                              5
            Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 6 of 29



Immediately below is a photograph taken on May 14, 2019, that was discovered in a court-

authorized search of Boiko’s Apple iCloud account.




       8.      Additionally, as explained below, there is probable cause to believe that Boiko

laundered some of the stolen funds through bank accounts in China. This is consistent with the

photograph immediately below that was posted to Boiko’s Instagram account on August 25, 2015,

and shows a large stack of Chinese Yuan on a table along with a sign that says “Maksim” and the

date of “25 08 2015.”




                                              6
            Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 7 of 29




                       Background Information Concerning Boiko’s Use
             of the Online Moniker “Gangass” in Furtherance of Criminal Activity

       9.       To hide his true identity, Boiko sometimes used an online moniker known as

“Gangass” in furtherance of his criminal activities.    To conceal communications with his

cybercriminal clientele, he utilized secure and encrypted Jabber instant message platforms, to

include “exploit.im” used almost exclusively by cybercriminals.

       10.      A search of FBI databases revealed that the email account plinofficial@me.com

was used to register an account on BTC-e. BTC-e was a virtual currency exchange website that

was seized by law enforcement in 2017 in connection with the website’s involvement in the

exchange of criminally-derived funds. The registrant using this email provided the name “Maksim

Boiko” and the username “gangass.”     The data from BTC-e showed that Boiko’s account had

received $387,964 worth of deposits and had withdrawn approximately 136 Bitcoin.

       11.      As explained in greater detail below, a screenshot sent between Boiko’s phone

(ending in 0504) and a phone (ending in 2576) used by one of Boiko’s cybercriminal clients


                                               7
          Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 8 of 29



showed a login to a website with the username “gangass,” which is the identical name used by

Boiko to register for BTC-e.

        12.      A review of FBI holdings also revealed Jabber chats involving criminal money

laundering committed by an individual using the Jabber account gangass@exploit.im. For the

reasons explained below, there is probable cause to believe that gangass@exploit.im is Boiko.

Further, there is probable cause to believe that Boiko facilitated money laundering for a significant

cybercriminal known by the online moniker “Moneybooster” by providing Moneybooster with a

foreign bank account for the purpose of receiving funds attempted to be stolen from U.S. victims

of cybercrime.

        13.      On or about March 20, 2017, a known cybercriminal known as “Moneybooster”

had a chat with gangass@exploit.im. Moneybooster asked “gangass” for a corporate account that

could receive a wire of about “200-300k.” Within minutes, gangass responded by providing the

following account: (1) Company Name: Arco Technology (Hongkong) Limited; (2) Company

Address: Unit 2103, 21/F., Sino Centre, 582-592 Nathan Road, Mongkok, Kowloon; (3) Bank

Name: Bank of China (Hong Kong) Limited; (4) Bank Address: 213 Queens Road East, Wan

Chai, Hong Kong; (5) Account no: 012-899-0-800722-9 (USD). After receiving the information,

the cybercriminal informed gangass that “I’ve sent around 300k.” Gangass responded, “[g]ot you,

bro!”

        14.      Several days later, the cybercriminal informed gangass that the transfer was

blocked and did not go through. In response, gangass stated, “well, anyway, I already knew it

didn't work out. The main thing, do you think the credentials are compromised

or we can keep using them.” Moneybooster wrote, in part, “it won’t kill your credentials . . . but

the same bank won’t work for me because it’s on the Chase blacklist.” Based on my training and

                                                 8
          Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 9 of 29



experience, this conversation shows that gangass was aware that the funds are being obtained from

a victim whose bank account login information was stolen and that the attempted transfer was

fraudulent. During the same conversation, Gangass told Moneybooster, “I have 1 more for you.”

Based on my training and experience, this constitutes an offer by Gangass to provide

Moneybooster with another cash-out bank account. On March 27, 2017, Gangass wrote to

Moneybooster, “OTRv2.” Based on my training and experience, “OTR” refers to going “off the

record” by switching to encrypted communications.

       15.     Documents retained by JPMC showed that on the same date as the initial chat

above, March 20, 2017, a wire in the amount of $276,300 – the same approximate amount referred

to by Moneybooster – was initiated from a victim business entity in California to the exact same

account in Hong Kong (722-9) provided by gangass (Boiko). JPMC rejected the wire on suspicion

of fraud, and neither the victim business entity nor JPMC suffered any loss.

       16.     A recent court-authorized search of Boiko’s email account amgcls32@gmail.com

revealed direct evidence that Boiko controlled the Hong Kong bank (722-9) used in the

aforementioned transaction and that he is, in fact, gangass@exploit.im. In his email account,

Boiko received an email sent by margaritebymhu@seznam.cz on March 29, 2017.           The email

included an attachment showing an international transfer application from Bankwest in Australia.

The transfer was for approximately 47,000 Australian dollars to Arco Technology LTD, account

#012-899-0-800722-9 at Bank of China in Hong Kong. This is the same account sent by gangass

to Moneybooster one week prior in the Jabber chats mentioned above. The search also revealed

a February 2, 2016 email from Jabber confirming the registration of “gangass@jabber.at,” which

constitutes further confirmation that Boiko uses the moniker “gangass.”



                                                9
         Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 10 of 29



       17.     Additionally, as explained above, photographs publicly available in Boiko’s

Instagram account are consistent with his laundering money through Chinese accounts, including

the photograph posted on August 25, 2015 that shows a large stack of Chinese Yuan on a table.

Underneath the stacks of money is a sign that says “Maksim” and the date of August 25, 2015.

         Boiko’s Money Laundering Relationship with the QQAAZZ Crime Group

       18.     The FBI’s Pittsburgh Field Office located in the Western District of Pennsylvania

has been engaged in an ongoing investigation of the QQAAZZ transnational organized crime

group that provides money laundering services to significant cybercriminals. As explained below,

there is probable cause to believe that Boiko conspired with the QQAAZZ group to facilitate its

money laundering activities. The QQAAZZ group, named after an online criminal moniker used

by the organization, has operated since at least 2015 and is comprised of more than a dozen

individuals from various countries including Georgia, Bulgaria and Latvia.

                             Overview of QQAAZZ Crime Group

       19.     The QQAAZZ group and its members opened and maintained hundreds of bank

accounts at financial institutions in numerous countries throughout the world, including the United

Kingdom, Portugal, Spain, Germany, Belgium, Turkey and the Netherlands. The QQAAZZ group

then utilized the bank accounts to receive and launder money stolen by cybercriminals from

unsuspecting victims and their respective financial institutions, including in the Western District

of Pennsylvania.

       20.     QQAAZZ group members opened both personal bank accounts and corporate bank

accounts at numerous financial institutions for the sole purpose of using the accounts to receive

stolen funds from victims. Compared to personal bank accounts, corporate bank accounts were

able to receive larger sums of stolen funds without raising the suspicion of bank officials.

                                                10
         Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 11 of 29



       21.     To open corporate bank accounts, QQAAZZ members registered dozens of shell

companies that conducted no legitimate business activity.        Using the corporate registration

documents, QQAAZZ members then opened corporate bank accounts in the names of the shell

companies at numerous financial institutions within each country. The opening of these corporate

accounts, in conjunction with the opening of personal accounts, generated hundreds of QQAAZZ-

controlled bank accounts throughout the world.

       22.     At times, QQAAZZ members registered shell companies and opened bank accounts

using their true names and their legitimate identification documents. At other times, QQAAZZ

members registered shell companies and opened bank accounts using alias names and fraudulent

identification documents.

       23.     QQAAZZ advertises its cash-out and money laundering services on exclusive,

underground, Russian-speaking, online cybercriminal forums, including Mazafaka and Verified.

In one post QQAAZZ advertised, “a global, complicit bank drops service.” Based on my training,

experience and direct participation in the investigation, your Affiant is aware that the QQAAZZ

group’s advertisement indicates the availability of bank accounts in numerous countries

throughout the world with “drops” (i.e., money mules) who are complicit in, and knowledgeable

of, the criminal scheme.

       24.     QQAAZZ communicated with its cybercriminal clientele using Jabber, a secure

online instant messaging software. QQAAZZ’s online monikers included, but were not limited to,

“qqaazz,” “globalqqaazz,” “markdevido,” “richrich,” “donaldtrump55,” “manuel,” “krakadil,”

“kalilinux,” “ritchie,” “totala,” “totala22” and “salazar001.”

       25.     The QQAAZZ group’s cybercriminal clientele typically have access to groups of

malware-infected computers, also known as “botnets.” Once a computer is infected with malware,

                                                 11
          Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 12 of 29



the cybercriminals then capture the victim’s online banking credentials. The cybercriminals then

use the victim’s credentials to log into the victim’s bank account and initiate fraudulent wire

transfers to accounts controlled by the subjects. The QQAAZZ group and the cybercriminal (i.e.,

botnet owner1) then agree on a percentage split from the illicit proceeds stolen from victim bank

accounts.

        26.      QQAAZZ’s service generally operated in the following manner:

                 (a)      cybercriminals with unauthorized access to a victim’s bank account
                          contacted QQAAZZ via Jabber, a secure online instant messaging software,
                          seeking a recipient bank account to which the cybercriminal could send the
                          victim’s stolen funds via electronic funds transfer;

                 (b)      QQAAZZ provided the cybercriminal with the details of the specific bank
                          account designated to receive the stolen funds;

                 (c)      the cybercriminal initiated, or attempted to initiate, an electronic funds
                          transfer from the victim’s bank account to the recipient account provided
                          and controlled by QQAAZZ;

                 (d)      QQAAZZ received the stolen funds in its recipient bank account;

                 (e)      QQAAZZ withdrew (i.e., “cashed-out”) the funds, transferred the funds to
                          other QQAAZZ-controlled bank accounts for withdrawal, or transferred the
                          funds to illicit “tumbling” services where the funds were converted to
                          cryptocurrency;

                 (f)      QQAAZZ returned the stolen funds to the cybercriminal minus QQAAZZ’s
                          fee, which was typically between 40 to 50 percent of the total amount of
                          stolen funds.




1
  The term “botnet owner” is used for simplicity. In reality, the botnet owner, like QQAAZZ, is often a group of
people working together to infect victims with malware and steal money from their bank accounts.

                                                        12
             Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 13 of 29



           27.     Because the QQAAZZ group provides its services to numerous nefarious

cybercriminal malware organizations, it has been able to facilitate the theft of an estimated tens of

millions of dollars from victims in the United States and throughout the world.

                    Boiko’s Close, Personal Relationship with a QQAAZZ Leader

           28.     As explained below, an individual referred to herein a “Conspirator A” is one of

the leaders of the QQAAZZ group.

           29.     A court-authorized search of Boiko’s Apple iCloud account associated with

Boiko’s email amgcls32@gmail.com in March 2020 revealed several personal photos of

Conspirator A.

           30.     A federal search warrant was issued on February 19, 2020, in the Western District

of Pennsylvania for an Apple iCloud account controlled by a member of the QQAAZZ group.

Saved in the account was a chat between Conspirator A and the other QQAAZZ group member in

which they reference the name “Boiko Maksim Sergeyevich,” his location, Saint Petersburg, and

the Russian phone number +798173505042. As explained below, +79817350504 is a phone

number controlled by Boiko. This further establishes Boiko’s connection with the leaders of the

QQAAZZ organization.

                 Search of QQAAZZ Controlled Email and Cloud Storage Account

           31.     On March 22, 2019, a search warrant was issued in the Western District of

Pennsylvania for a QQAAZZ-controlled email account. A review of the account’s Google Drive

content showed that the users of the saved several documents and folders to their Google drive.




2
    As detailed herein, this Russian phone number belongs to Maksim Boiko.

                                                        13
          Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 14 of 29



Three folders were saved as “BG,” “ES,” and “PT” and contained information related to QQAAZZ

controlled shell companies and bank accounts located in Bulgaria, Spain and Portugal.

        32.      The account contained a directory (arranged by country) listing the names of dozens

of shell companies, the purported owner/director of each shell company, the owner’s contact

information, and details for dozens of bank accounts opened in each shell company’s name at

multiple financial institutions.

        33.      One of the folders in the account was marked “PT” for Portugal. The folder

contained more than thirty (30) subfolders each designated by the name of a different Portuguese

shell company. Portuguese authorities confirmed that the shell companies listed in the “PT” folder

were registered in Portugal and that they conducted no legitimate business. Within each subfolder

was the name and contact information of the owner/director of the shell company, along with the

details for dozens of bank accounts opened in the names of the shell companies at dozens of

different Portuguese banks. Portuguese authorities further confirmed that the bank accounts listed

within the “PT” folder were used solely for the criminal purposes described below. According to

Portuguese authorities, in order to open corporate bank accounts in Portugal, the purported

director/owner of the company must go into the bank branch and provide identification documents.

        34.      Numerous identified members of the QQAAZZ conspiracy, including Aleksejs

Trofimovics referenced below, used both legitimate and fraudulent identification documents to

register the Portuguese shell companies and/or opened the Portuguese bank accounts. More

significantly, these bank accounts received, or were intended to receive3, funds stolen from victims




3       Some of the attempted electronic funds transfers intended for the QQAAZZ-controlled beneficiary bank
accounts were stopped by the banks when fraud was detected.

                                                      14
            Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 15 of 29



of cybercrimes on behalf of the QQAAZZ group. In fact, the investigation confirmed that twenty

(20) of these Portuguese bank accounts either received, or were designated to receive, unauthorized

electronic funds transfers from the bank accounts of U.S. victims between 2016 to the present.

                               Fraudulent Transactions Involving U.S. Victims

           35.         The following table sets forth examples of the stolen funds from U.S. victims that

were transferred, or attempted to be transferred, to QQAAZZ beneficiary bank accounts opened

and maintained by the QQAAZZ group:

 Date:           Victim:       Victim Bank:       Attempted Loss:   Actual Loss:   Beneficiary Bank Account:

 3/7/17          PMS           Schwab             $75,000.00        $44.30         Banco Comercial Portugues

                                                                                   Account ending 8205

                                                                                   Aktrofi Services LDA

 9/20/17         JBK           BOA                $84,900.00        $0.00          Bankinter S.A.

                                                                                   Account ending 4628

                                                                                   Aktrofi Services LDA

 10/26/17        CYL           JP Morgan Chase    $98,780.00        $0.00          Bankinter S.A.

                                                                                   Account ending 0343

                                                                                   Privelegioasis LDA

 11/29/17        A&DG          American Express   $121,360.00       $64,082.69     Caixa Economica Montepio Geral

                                                                                   Account ending 3596

                                                                                   Selbevulte LDA

 11/30/17        HSW&MS        BB&T               $72,000.00        $0.00          Bankinter S.A.

                                                                                   Account ending 0343

                                                                                   Privelegioasis LDA

 3/8/18          LC            USAA               $29,500.00        $29,500.00     Caixa Economica Montepio Geral

                                                                                   Account ending 3197




                                                         15
           Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 16 of 29



                                                                         Flamingocloud LDA

3/8/18      LC        USAA                   $29,500.00    $0.00         Caixa Economica Montepio Geral

                                                                         Account ending 9543

                                                                         Colossal Devotion LDA

3/21/18     M US      BOA                    $49,000.00    $0.00         Caixa Economica Montepio Geral

                                                                         Account ending 9543

                                                                         Colossal Devotion LDA

4/10/18     PES       JP Morgan Chase        $59,426.28    $0.00         Caixa Geral de Depositos

                                                                         Account ending 3078

                                                                         Cardinal Gradual LDA

4/10/18     WES       JP Morgan Chase        $59,426.28    $0.00         Caixa Geral de Depositos

                                                                         Account ending 3078

                                                                         Cardinal Gradual LDA

4/10/18     CDW       JP Morgan Chase        $59,426.28    $0.00         Caixa Geral de Depositos

                                                                         Account ending 3078

                                                                         Cardinal Gradual LDA

8/30/18     YC        PNC                    $99,693.36    $0.00         Banco BPI S.A.

                      (Western District of                               Account ending 0175
                      PA)
                                                                         Selbevulte LDA

11/14/18    GSSS      BOA                    $56,202.25    $56,202.25    Best-Banco Electronico de Servico
                                                                         Total S.A.

                                                                         Account ending 1884

                                                                         Aktrofi Services LDA

11/14/18    GSSS      BOA                    $112,921.23   $112,921.23   Banco Activobank S.A.

                                                                         Account ending 9194

                                                                         Deinis Gorenko

11/14/18    GSSS      BOA                    $45,830.77    $45,830.77    Banco CTT S.A.

                                                                         Account ending 2490

                                                                         Deinis Gorenko

12/6/18     KM        JP Morgan Chase        $114,652.61   $114,652.61   Bankinter S.A.

                                                                         Account ending 1304


                                                    16
           Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 17 of 29



                                                                      Flamingocloud LDA




      Additional QQAAZZ Activity Relating to the Western District of Pennsylvania

       37.       In addition to the initiation of unauthorized electronic funds transfers from PNC

Bank in the Western District of Pennsylvania, a similar unauthorized electronic funds transfer was

initiated from First National Bank in the Western District of Pennsylvania.

       38.       QQAAZZ’s cybercriminal clientele include a known cybercriminal who was

recently prosecuted in the Western District of Pennsylvania. The known cybercriminal and

QQAAZZ engaged in extensive Jabber chat communications in furtherance of their cybercriminal

schemes.     A search of the known cybercriminal’s computer revealed saved Jabber chat

communications with QQAAZZ dating back to early 2015. During a particular chat on February

18, 2016, QQAAZZ provided the cybercriminal with a bank account in the name Yaromu Gida

Ltd., at a bank located in Bursa, Turkey, for the purpose of sending stolen victim funds to the

account.

       39.       Significantly, in March 2016, an attempt was made to steal over $100,000 from a

victim’s bank account in the U.S., with the money destined for the same account in the name

Yaromu Gida Ltd. In Turkey sent from QQAAZZ to the known cybercriminal.

       40.       Additionally, on April 7, 2016, First National Bank of Pennsylvania (“FNB”),

located in the Western District of Pennsylvania, was contacted by a corporate client regarding

suspicious activity detected in the client’s business checking account.       FNB reviewed the

customer’s account and observed that an unauthorized international wire was pending approval for

$176,500, destined for a beneficiary account in the same name of Yaromu Gida Ltd., located in

Bursa, Turkey.

                                                17
           Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 18 of 29



                QQAAZZ’s Jabber Communications and “Atrofi95” Bitcoin Wallet

          41.     As part of its investigation, the FBI obtained communications between QQAAZZ

and numerous cybercriminal clients.

          42.     On November 14, 2016, qqaazz@mazafaka.info, a known Jabber account used by

the QQAAZZ group, discussed purchasing corporate drop accounts from a cybercriminal and

requested the cybercriminal’s Bitcoin wallet to pay for the drop accounts. Next,

qqaazz@mazafaka.info sent confirmation that qqaazz paid the cybercriminal from his Bitcoin

wallet “Atrofi95.”

          43.     Additionally, during intercepted Jabber chats on December 19, 2016,

globalqqaazz@exploit.im, another known Jabber account used by the QQAAZZ group, and

another     cybercriminal     discussed the sale of three hundred credit cards.             Once

globalqqaazz@exploit.im agreed to purchase the cards, he sent the cybercriminal confirmation of

a   Bitcoin     transaction   from   the   same   aforementioned   “Atrofi95”   wallet   sent   by

qqaazz@mazafaka.info on November 14, 2016. This provides further evidence that the online

monikers qqaazz@mazafaka.info and globalqqaazz@exploit.im are controlled by the same

individual or group of individuals within the QQAAZZ group. More significantly, this provides

evidence that the QQAAZZ group uses a Bitcoin wallet in the name “Atrofi95” in furtherance of

its criminal activities.

          44.     A search of FBI databases revealed records of an account with BTC-e for

“Atrofi95,” the name of the Bitcoin wallet passed by the QQAAZZ group in the chats described

above. BTC-e was a cryptocurrency trading platform frequently used by cybercriminals until the

U.S. government seized their website. The BTC-e website went offline on July 25, 2017, following



                                                  18
          Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 19 of 29



the arrest of BTC-e staff members and the seizure of server equipment at one of their data centers.4

This BTC-e account was registered to Aleksejs Trofimovics in London with the corresponding

email address atrofi95@gmail.com. It should be noted that, for his role in the QQAAZZ money

laundering conspiracy, Aleksejs Trofimovics was arrested in Latvia in October 2019 and extradited

to the United States in early 2020 to face prosecution in the Western District of Pennsylvania.

        45.      On January 18, 2019, United States Magistrate Judge Robert C. Mitchell signed a

search warrant for two email accounts including atrofi95@gmail.com.                   Google responded on

January 21, 2019. The results showed the email account atrofi95@gmail.com had been recently

accessed from numerous U.K.-based IP addresses and was registered with U.K. phone number

+447575761176.

        46.      Email content contained in the return showed the atrofi95@gmail.com account

received emails from currency exchange platforms such as Coinbase, Bitstamp and Revolut,

indicating atrofi95@gmail.com was used to register accounts with all of these platforms. One

email confirmed the Revolut account registered with the atrofi95@gmail.com sent 10,000 British

pounds to a bank account in Germany on November 8, 2018. This is consistent with the e-mail

account atrofi95@gmail.com being used by the QQAAZZ group to facilitate money laundering

and other criminal activity through online currency exchangers, similar to what was done by

QQAAZZ via BTC-e, as described above.

        47.      On January 25, 2019, the Bitcoin exchange company Bitstamp provided records for

a Bitstamp account in the username “atrofi95.” The Bitstamp records verified the account was in




4
  See https://www.justice.gov/usao-ndca/pr/russian-national-and-bitcoin-exchange-charged-21-count-indictment-
operating-alleged

                                                      19
         Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 20 of 29



the name Aleksejs Trofimovics and was registered with the email account atrofi95@gmail.com

and phone number +447575761176, the same phone number used to register the email account

atrofi95@gmail.com.

       Search of QQAAZZ Apple iCloud Account Associated with atrofi95@gmail.com

       48.     On March 8, 2019, a United States Magistrate Judge in the Western District of

Pennsylvania signed a search warrant for the Apple iCloud account registered with email account

atrofi95@gmail.com. The information contained in this iCloud account provided substantial leads

in the Western District of Pennsylvania investigation.

       49.     The return from Apple showed that account registered with atrofi95@gmail.com

listed the subscriber name as Aleksejs Trofimovics with contact number +447575761176, which

is consistent with the returns described above from Google and Bitstamp. However, included in

the return from Apple were also records from the account’s iCloud Drive (storage).

       50.     Found within the account was a list of QQAAZZ’s usernames and hashed

passwords for various websites used in furtherance of the group’s criminal scheme. For example,

the group’s username to access the aforementioned Mazafaka site on which the group advertised

its criminal services was listed as “qqaazz.” Additionally, screenshots found within the cloud

storage account showed the user controlling and utilizing several online monikers, such as

globalqqaazz@exploit.im, used by QQAAZZ to communicate with its cybercriminal clientele over

a secure instant messaging platform.

       51.     The iCloud drive also contained a folder for items saved to the iCloud account from

WhatsApp. Specifically, this folder contained communications exchanged via WhatsApp with the

U.K. phone number +447535982576 (hereinafter X2576). While the WhatsApp chats were



                                               20
         Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 21 of 29



encrypted, media sent between X2576 and other WhatsApp numbers, such as videos, pictures,

documents, etc., were not encrypted and were stored in the atrofi95@gmail.com iCloud account.

       52.     The X2576 WhatsApp account exchanged information with other WhatsApp

numbers directly pertaining to the activities of the QQAAZZ group. For example, several folders

in the iCloud drive contained screenshots of Jabber chats with known QQAAZZ Jabber accounts

donaldtrump55@exploit.im, markdevido@exploit.im, and others.

       53.     The evidence from the iCloud return also confirmed that the QQAAZZ group

creates and utilizes fake identification and registration cards in several countries, including the

U.K. For example, the media passed between the X2576 phone number and phone number

+447398469445 via WhatsApp contained screenshots depicting materials used to create fake U.K.

identification documents.

       54.     The information found in the atrofi95@gmail.com iCloud return gives the FBI

probable cause to believe that U.K. phone number X2576 was a criminally controlled account

utilized in furtherance of the QQAAZZ group’s illicit activities. Indeed, the communications saved

between X2576 and other WhatsApp numbers appeared to be entirely, or almost entirely criminal

in nature.

      Criminal Communications Between X2576 and Boiko’s Russian Phone Numbers
       55.     A review of the atrofi95@gmail.com iCloud contents revealed two Russian

WhatsApp numbers that exchanged information associated with QQAAZZ’s money laundering

scheme with the QQAAZZ phone number X2576: these numbers were +79817350504 (hereinafter

X0504) and +79531782920 (hereinafter X2920). As explained immediately below, both of these

phone numbers were controlled by Maksim Boiko.



                                                21
         Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 22 of 29



       56.    In response to legal process, Google provided the FBI with subscriber information

for the email account plinofficial@gmail.com. The account was registered in the name Maxim

Boiko with registration phone number X0504, the same number as in the WhatsApp chats found

in the atrofi95 iCloud account. The recovery email was listed as plinofficial@me.com.

       57.    In response to legal process, Google provided the FBI with subscriber information

for the Facebook account registered with the email account plinofficial@gmail.com. The account

was registered in the name Maxim Boiko with registration cell phone X0504, the same number as

in the WhatsApp chats found in the atrofi95 iCloud account.

       58.    Additionally, in a U.S. visa application from February 2018, Boiko listed his phone

number as +79817350504 (X0504). Accordingly, there is probable cause to believe Maksim

Boiko controls phone number X0504.

       59.    In response to legal process, Apple provided subscriber information about the email

account amgcls32@icloud.com. The results showed that the account was registered with the email

account amgcls32@gmail.com and registration phone number X2920, the other Russian phone

number that was in communication with X2576 in the atrofi95@gmail.com iCloud account.

       60.    On March 25, 2020, Google responded to a search warrant signed in the Western

District of Pennsylvania for the email account amgcls32@gmail.com.        Numerous documents

found in the email account, including Boiko’s passport, confirm that the account was controlled

by Boiko. Because the X2920 phone number was used to register for an iCloud account tied to

the email address amgcls32@gmail.com, there is probable cause to believe Maksim Boiko controls

phone number X2920.

       61.    A review of the communications with X0504 revealed several incriminating pieces

of media used in furtherance of the QQAAZZ money laundering scheme exchanged between the

                                              22
         Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 23 of 29



two numbers. For example, one of the screenshots exchanged between the numbers showed

detailed bank account information for the following two QQAAZZ-controlled shell companies

registered in Portugal whose corporate bank accounts received, or were intended to receive stolen

funds from U.S. victims. Those shell companies were: Sauvage Real LDA and Privilegioasis

LDA.

       62.      As explained above, on March 22, 2019, a search warrant was issued in the Western

District of Pennsylvania for a QQAAZZ-controlled email account containing specific details

associated with QQAAZZ controlled shell companies and bank accounts located in Bulgaria, Spain

and Portugal.

       63.      Among the many shell companies listed in the folder were Sauvage Real, LDA and

Privilegioasis, LDA, the same two companies mentioned in the screenshot between X2576 and

Boiko’s number, X0504.

       64.      The FBI has located numerous fraudulent wire transfers sent, and attempted to be

sent, to Sauvage Real, LDA from U.S. companies. For example, on August 30, 2018, PNC Bank

in Pittsburgh, Pennsylvania, reported three fraudulent wire transfers totaling nearly $700,000 from

a U.S. victim company located in Ohio. One of three fraudulent wires was initiated in the amount

$498,536.36 for an account in the name Sauvage Real LDA at Banco de Investimento in Portugal.

PNC Bank was able to stop this wire and did not suffer a loss.

       65.      Bank records from JP Morgan Chase showed that on November 9, 2017, a $98,700

fraudulent wire transfer was initiated from a Skokie, Illinois business bank account with JP Morgan

Chase Bank. This wire transfer was intended for an account in the name a Sauvage Real LDA at

Bankinter in Portugal. The account number on Sauvage Real’s Bankinter account (ending in 6079)



                                                23
          Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 24 of 29



was identical to the account number sent in the screenshot between X2576 and X0504. JP Morgan

Chase was able to recover the funds and did not suffer a loss.

        66.      Furthermore, the other Portuguese company and bank account mentioned in the

screenshot exchanged with Boiko’s WhatsApp number was also the intended recipient of

fraudulently obtained funds from U.S. victims. For example, on October 26, 2017, a fraudulent

wire in the amount of $98,780 was initiated from a New York based religious institution’s Chase

bank account to Privilegioasis’ Bankinter account (ending in 0343). This is the same bank account

number sent in the WhatsApp chat between X2576 and X0504. JPMC was able to stop the wire

before it left the bank and suffered no loss.

        67.      Another exchange between the X2576 and X0504 WhatsApp numbers showed an

image taken on October 24, 2017 of chats on a phone where one party says, “[h]oly shit you did,

you transferred it. You’re like a wizard.” The same party then states, “Bro, if it isn’t too much

of a bother, please ask about this login – Atrofi95. A wire was sent to BTC-e on July 22nd for

45k. The other party in the chat then mentions the company Mayzus Financial and states, “[g]otta

contact Moneypolo.5” As discussed above, the QQAAZZ group used the Atrofi95 BTC-e account

to launder criminally obtained funds.

        68.      In addition to criminal communications between X2576 and Boiko’s number

X0504, a review of the iCloud’s contents also showed incriminating media sent between X2576

and the second Russian phone number belonging to Boiko, X2920. For example, in one of the

screenshots sent between the two numbers, a Gmail account is open and visible in the background.



5
  MoneyPolo was a subsidiary of Mayzus Financial Services and Mayzus Financial Services had significant
financial ties to BTC-e. See https://blog.moneypolo.com/en/official-statement-by-senior-management-of-mayzus-
financial-services-ltd-with-regards-to-closure-of-btc-e-com-exchange-service/.

                                                      24
         Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 25 of 29



One of the emails in the background states, “[d]ear [Conspirator A] …” As discussed above,

Conspirator A has been charged with conspiracy to commit money laundering out of the Western

District of Pennsylvania stemming for his involvement with the QQAAZZ group. Boiko’s X2920

number and the QQAAZZ controlled X2576 number also exchange screenshots of balances in

various cryptocurrency accounts, confirmations of cryptocurrency payments, and other similar

information.

       69.     In a screenshot sent between the X2576 and the X2920 phone numbers, there is an

image displayed that states “user detail” and lists the user as “amgcls32” and associated phone

number as X2920.      Additional screenshots exchanged between the X2576 and X2920 phone

numbers contain information about Bitcoin transactions and confirmations. The X2920 number

was saved in the contact list for criminally controlled QQAAZZ email account

atrofi95@gmail.com as “Maximile.”

       70.     Several screenshots exchanged between the X2576 and the X2920 numbers also

show an open Mac laptop computer with the name “Max” assigned to the computer. The images

on the computer showed confirmations of Bitcoin transactions and similar information. Therefore,

there is probable cause to believe that the computer “Max” belongs to Maksim Boiko and that

Boiko is using his laptop computer in furtherance of money laundering activities.

       71.     Because Conspirator A and the QQAAZZ group used phone number X2576 as a

criminally controlled number in furtherance of the groups’ cybercriminal activity, and exchanged

criminally controlled bank accounts and other similar information with Russian WhatsApp

numbers X0504 and X2920 controlled by Boiko, the FBI has probable cause to believe that Boiko

was assisting and facilitating Conspirator A and the QQAAZZ group launder money stolen from

victims located in the U.S. and elsewhere.

                                               25
         Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 26 of 29



                Emails Connecting Boiko to QQAAZZ Group Criminal Activity

       72.      Bank records and interviews with a Connecticut-based victim showed that a bank

account in Spain was the intended recipient of funds attempted to be stolen from the victim’s bank

account in late 2016.         On October 7, 2016, Banco Santander S.A. bank account

ES2000494738112916142172 in the business name STEFILAZ S.L. was the intended recipient of

a $198,435.70 fraudulent wire transfer from a U.S. victim company in Windsor, Connecticut.

Additionally,    on    November      8,   2016,        Banco   Santander   S.A.   bank    account

ES2000494738112916142172 in the business name STEFILAZ S.L., was the intended recipient

of a $48,000 fraudulent wire transfer from a U.S. victim company in Montclair, New Jersey. This

bank account in the name STEFILAZ S.L., opened in the name Stefan Trifonov Zhelyazkov, was

the intended recipient of money wired from U.S. victims stolen as a result of computer intrusions

and bank account takeovers.

       73.      As discussed above, on March 22, 2019, a search warrant was issued in the Western

District of Pennsylvania for a QQAAZZ controlled email account contained criminally controlled

QQAAZZ shell companies and bank accounts in Bulgaria, Spain and Portugal.

       74.      One of the folders in the account was marked “ES” for Spain. The folder contained

eight subfolders each designated by the name of a known QQAAZZ group member or alias as well

as a shell company in Spain, “STEFILAZ SL.” Saved in the “STEFILAZ S.L.” sub-folder were

two documents titled “DETAILS” and “SANTANDER.” The “Details” document contained the

following information for business STEFILAZ S.L: Director Stefan Trifonov Zhelyazkov as well

as an NIE Number, a CIF Number and an address in Cantabria, Barcelona, Spain. The “Santander”

document contained the bank account information for a business and a personal bank account. The



                                                  26
             Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 27 of 29



account number for the business bank account was ES2000494738112916142172. This is the same

bank account to which funds stolen from U.S. victims were intended.

           75.      Also saved in the “ES” folder was a document titled “Copy of Public Deed of

Incorporation.” This document contained the incorporation documents for STEFILAZ S.L. in

Cantabria, Barcelona, Spain. The document listed Stefan Trifonov Zhelyazkov, date of birth

(DOB) April 24, 1990, Bulgarian passport number 382081221 and Spanish tax identification

number (NIE) Y-4500538-G as the Director of STEFILAZ, SOCIEDAD LIMITADA (STEFILAZ

S.L.). The document also contained the Spanish NIF/CIF certification for STEFILAZ S.L. which

allowed the company to conduct financial transactions in Spain. Lastly, the document contained

a copy of Zhelyazkov’s Bulgarian passport that listed the same DOB and passport information

mentioned above.6

           76.      As discussed above, on March 25, 2020, Google responded to a search warrant

signed in the Western District of Pennsylvania for Boiko’s email account amgcls32@gmail.com.

A review of the account yielded an email sent on September 2, 2016 from atrofi95@gmail.com, a

known QQAAZZ group-controlled email account, to the amgcls32@gmail.com account. Attached

to the email was the same Public Deed of Incorporation for STEFILAZ S.L. discussed above. The

Certificate of Registration for STEFILAZ S.L. was also attached to the email. Significantly, these

documents were sent to Boiko only a month before the first fraudulent wire transfer to STEFILAZ

S.L. from the U.S. victim company in Windsor, Connecticut.




6
    Law enforcement authorities confirmed that this passport was fraudulent.

                                                          27
         Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 28 of 29



Search of Boiko’s Apple iCloud Account and Facilitation of QQAAZZ Money Laundering

       77.     On March 26, 2020, pursuant to a search warrant issued in this District, the FBI

received from Apple the contents of an iCloud account belonging to Boiko and registered with the

email address amgcls32@gmail.com. The account contains hundreds of photographs of Boiko,

as well as several of Boiko's government identification documents, which demonstrate that Boiko

unquestionably controls this account.

       78.     A review of the iCloud content revealed photographs showing communications

over criminally controlled Jabber accounts. For example, one screenshot shows an open Jabber

conversation with the moniker salazar001@xmpp.jp.        The FBI's investigation has revealed

salazar001@xmpp.jp to be a criminally controlled QQAAZZ Jabber account. In the conversation,

salazar001@xmpp.jp receives confirmation of payment sent in the amount of 3.482 Bitcoin. The

date of this photograph is July 24, 2019. Open source information shows that a transfer of 3.482

Bitcoin was, in fact, made in the amount of 3.482 Bitcoin on July 24, 2019. At this time, 3.482

Bitcoin was equal to approximately $35,000.

       79.     Also on July 24, 2019, Boiko's amgcls32@gmail.com email account received an

email message from Binance. (Binance is a global cryptocurrency exchange that provides a

platform for trading more than 100 cryptocurrencies.) The message was sent to firm that Boiko

wanted to withdraw and send 3.482 Bitcoin to address 1EuGpYbEfvicrppSpStdxw1bpHsokpP4x.

This is the same Bitcoin wallet address provided in the photograph discussed above to which the

3.482 Bitcoin was to be sent.

       80.     Because this screenshot was located on an iCloud account belonging to Boiko, and

Salazar001@xmpp.jp is a Jabber account known by the FBI to be used by the QQAAZZ group in



                                              28
           Case 2:20-mj-00658-LPL Document 5 Filed 03/27/20 Page 29 of 29



furtherance of criminal activity, the FBI has probable cause to believe that Boiko was engaged in

money laundering activities with the criminally controlled QQAAZZ account.

          81.    Accordingly, based on the foregoing, your Affiant submits there is probable cause

to believe that from in and around 2015 and continuing to the present,

                                          CONCLUSION

          82.    Based on the above information, your Affiant has probable cause to believe that

from in or around 2015, the exact date being unknown, and continuing to the present, in the

Western District of Pennsylvania and elsewhere, the defendant Maksim BOIKO did knowingly

and intentionally conspire and agree with other persons known and unknown, to commit money

laundering in violation of Title 18, United States Code, Section 1956(h). Accordingly, the United

States respectfully requests that a warrant be issued for the arrest of Maksim BOIKO.

          The above information is true and correct to the best of my knowledge, information, and
belief.


                                                   Respectfully submitted,


                                                   s/Samantha Shelnick
                                                   SAMANTHA SHELNICK
                                                   Special Agent, FBI




Special Agent Shelnick attested to
this Affidavit by telephone
pursuant to FRCP 4.1(b)(2)(A) this
27th day of March 2020


___________________________________
HONORABLE LISA PUPO LENIHAN
United States Magistrate Judge

                                                 29
